Exhibit 10.45

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement, dated as of September 11, 2012 (the
“Release”) between Kids Line, LLC and CoCaLo, Inc. (collectively, the
“Company”), Kid Brands, Inc. (the “Parent”) and David Sabin (the “Employee”), is
entered into in connection with Employee’s termination of employment.

WHEREAS, the parties have mutually agreed that the term of the Employment
Agreement, dated December 7, 2009, between the Employee and the Company (the
“Agreement”) will expire on September 11, 2012 (the “Expiration Date”); and

NOW, THEREFORE, in consideration of the Severance Benefits (defined below), and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby expressly acknowledged, the parties hereby agree as follows:

 

1. GENERAL SEPARATION PROVISIONS

A. The parties have mutually agreed that the Employee’s employment with the
Company will terminate effective at the close of business on September 11, 2012
(the “Expiration Date”). The parties hereby waive and/or acknowledge receipt of
any formal notice of termination that might be required pursuant to the
Agreement. The “Effective Date” of this Agreement shall be the eighth (8th) day
following Employee’s execution of this Agreement, provided it is not revoked as
provided in Section 13(h) below.

B. Severance Package. Following the Effective Date, as long as Employee does not
exercise the right of revocation as described in Section 13(h) below, the
Company shall pay to Employee the following (the “Severance Benefits”):

(i) Severance pay will be paid from the date hereof through December 31, 2012
(the “Severance Period”). Severance will be paid at the Employee’s base salary
rate in effect on the termination date, less any applicable withholdings. The
Severance Benefits will be paid over the course of the Severance Period in
accordance with the Company’s normal pay schedule (not in a lump sum) commencing
on or about the next payroll period following the Effective Date. The Severance
Benefits shall not be reduced or terminated if the Employee secures gainful
employment during the Severance Period.

(ii) The Company also agrees to pay to Employee the sum of $20,000 as a
reimbursement to Employee for certain expenses related to his temporary housing
and automobile in Los Angeles, as well as related moving expenses and legal
expenses incurred in connection with the review of this Release. Such amount
will be paid pro rata during the Severance Period.

(iii) During the Severance Period, the Employee, his spouse and any other
members of his family who are currently covered with respect to the Company’s
normal employee medical and dental indemnity plans shall be entitled to continue
their participation in such plans if and to the extent that the Employee elects
such continued coverage pursuant to COBRA. The Company shall reimburse the
Employee for his actual premium expense with respect to

 

1



--------------------------------------------------------------------------------

maintaining COBRA coverage during the Severance Period; provided, however, if
the Employee becomes eligible for coverage under the same or substantially
similar medical and dental coverage, he will immediately advise the General
Counsel of Parent, in writing, of this fact, and the Company’s reimbursement
obligations pursuant to this Section B(iii) shall terminate.

(iv) The parties acknowledge and agree that the Employee, as a former officer of
the Company: (a) shall remain entitled to indemnification under the Company’s
organizational documents to the same extent and upon the same conditions as
active officers or employees of such entities are entitled to indemnification
with respect to actions, suits or proceedings of whatever nature brought or that
may be brought against the Employee by reason of the fact that he was an officer
or employee of the Company; and (b) shall be entitled to directors and officers
insurance coverage on the same terms and conditions as any current or former
officer of the Company.

(v) The Company and the Parent agree that the Employee shall be entitled to vest
into one additional tranche of 5,000 shares of restricted common stock of Parent
held by the Employee, as and when such vesting would otherwise have occurred.

(vi) Employee agrees that the payment of the Severance Benefits set forth above
shall constitute the entire consideration provided under this Separation and
Release Agreement and that Employee will not seek any further compensation for
any other claim, damage, costs or attorneys’ fees in connection with the matters
encompassed in this Agreement, or in connection with Employee’s employment by or
separation from the Company.

AS A CONDITION TO RECEIVING THE ABOVE-DESCRIBED SEVERANCE BENEFITS, THE EMPLOYEE
MUST SIGN AND DELIVER TO THE COMPANY THIS RELEASE. IF THE EMPLOYEE SIGNS AND
RETURNS THIS RELEASE TO THE COMPANY NO LATER THAN TWENTY-ONE (21) DAYS FROM THE
DATE ON WHICH THE EMPLOYEE RECEIVED THIS RELEASE AND DOES NOT SUBSEQUENTLY
REVOKE IT AS PROVIDED HEREIN), DURING WHICH PERIOD THE EMPLOYEE IS ADVISED TO
CONSULT WITH AN ATTORNEY, THEN THE COMPANY WILL PROVIDE TO THE EMPLOYEE THE
ABOVE-DESCRIBED SEVERANCE BENEFITS.

IN THE EVENT THAT THE EMPLOYEE DOES NOT RETURN THIS SIGNED RELEASE WITHIN THE
TWENTY-ONE (21) DAY PERIOD, THEN THE COMPANY WILL NOT PROVIDE THE EMPLOYEE WITH
THE SEVERANCE BENEFITS DESCRIBED ABOVE.

C. Regardless of whether the Employee signs and returns this Release, the
Employee will be (and/or has been) paid for his accrued but unpaid salary,
accrued and unused vacation and any business expenses to which Employee is
entitled to be reimbursed pursuant to the Company’s policies, in each case
through the Expiration Date.

D. The Employee acknowledges and agrees that neither the Company nor Parent has
any obligation, now or at any time in the future, to rehire or employ the
Employee in any capacity, including as an independent contractor or consultant,
or to affirmatively assist the

 

2



--------------------------------------------------------------------------------

Employee in any employment efforts, and the Employee agrees not to seek
re-employment with the Company or Parent or any of their affiliates.

E. Except as explicitly provided herein, the Employee acknowledges that he has
been paid and/or has received all compensation, wages, bonuses, commissions
and/or benefits to which the Employee may be entitled and that no other
compensation, wages, bonuses, commissions and/or benefits are due to the
Employee except as provided herein. In addition, the Employee acknowledges that
the consideration set forth herein exceeds any payments and/or benefits to which
he may be entitled in any standard agreement, verbal or written, as well any
employment or personnel policy, procedure or handbook, which may be applicable,
and that he would not be entitled to this consideration absent his promises set
forth herein.

 

2. GENERAL RELEASE OF ALL CLAIMS

A. In exchange for the above-referenced consideration, the Employee hereby
irrevocably releases and forever discharges any and all known and unknown
liabilities, debts, obligations, causes of action, demands, covenants,
contracts, liens, controversies and any other claim of whatsoever kind or nature
that the Employee ever had, now has or may have as of the date of the Employee’s
execution of this Release, against the Company, the Parent, the Parent’s
stockholders, subsidiaries, affiliates, successors and assigns (the “Employer
Group”), and each of their respective officers, directors, attorneys,
fiduciaries, representatives, employees, licensees, agents and assigns (together
with the Employer Group, the “Releasees”), whether or not arising out of or
related to the performance of any services to or on behalf of the Employer Group
or the termination of those services, including without limitation: (i) any
claims arising out of or related to any federal, state and/or local labor or
civil rights laws including, without limitation, Title VII of the Civil Rights
Act of 1964, as amended, the federal Civil Rights Acts of 1866, 1871, 1964,
Sections 1981-1988 of Title 42 of the United States Code, the Fair Credit
Reporting Act, the Occupational Health and Safety Act, the Employee Polygraph
Protection Act, the Immigration Reform Control Act, the retaliation provisions
of the Sarbanes-Oxley Act of 2002, the Federal False Claims Act, the Equal Pay
Act, the Age Discrimination in Employment Act, as amended, the Older Workers
Benefit Protection Act, the Rehabilitation Act, the Jury Systems Improvement
Act, the Uniformed Services Employment and Reemployment Rights Act, the Vietnam
Era Veterans Readjustment Assistance Act, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act of 1938, the
California Fair Employment and Housing Act, the California Business &
Professions Code, the California Labor Code, the California Civil Code, the
California Family Rights Act, the California Whistleblower Statute, the
California WARN Act, the California Government Code, the retaliation provisions
of California’s Workers Compensation Law, the retaliation provisions of the
California State Wage and Hour Laws and the California State Wage and Hour Laws;
(ii) any and all other claims arising out of or related to any contract, any and
all other federal, state or local constitutions, statutes, rules, regulations,
ordinances or executive orders; and (iii) any and all claims arising from any
common law right of any kind whatsoever, including, without limitation, any
claims for any kind of tortious conduct, promissory or equitable estoppel,
defamation, breach of the Company’s policies, rules, regulations, handbooks or
manuals, breach of express or implied contract or covenants of good

 

3



--------------------------------------------------------------------------------

faith, wrongful discharge or dismissal, and/or failure to pay, in whole or part,
any compensation of any kind whatsoever, or; any and all claims for attorneys’
fees, costs and expenses (collectively, “Claims”). This paragraph does not
release the obligations of the Company under this Agreement and the benefits
explicitly preserved and/or provided to the Employee under this Agreement or any
claims that lawfully cannot be waived, and shall not affect any vested rights
Employee may have under the Company’s employee benefit plans.

B. Except as explicitly provided herein, execution of this Release by the
Employee operates as a complete bar and defense against any and all of the
Employee’s Claims against the Company and/or the other Releasees. The Employee
agrees, to the extent consistent with applicable law, not to initiate any legal
action, suit, proceeding or complaint (“action”) against the Company or any of
the Releasees in any forum whatsoever and to immediately discontinue any such
action previously commenced. If the Employee should hereafter assert any Claims
in any action or proceeding against the Company or any of the Releasees, in any
forum, this Release may be raised as and shall constitute a complete bar to any
such action or proceeding and the Company and/or the Releasees shall be entitled
to recover from the Employee all costs incurred, including attorneys’ fees, in
defending against any such action or proceeding.

C. The Employee further waives and relinquishes any rights and benefits which he
has or may have under California Civil Code § 1542 to the fullest extent that he
may lawfully waive all such rights and benefits pertaining to the subject matter
of this Release. Civil Code § 1542 provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor. The Employee acknowledges
that he is aware that he may later discover facts in addition to or different
from those which he now knows or believes to be true with respect to the subject
matter of this Release, but it is his intention to fully and finally forever
settle and release any and all claims, matters, disputes, and differences, known
or unknown, suspected and unsuspected, which now exist, may later exist or may
previously have existed between the parties to the extent set forth Paragraph 2A
hereof, and that in furtherance of this intention, the releases given in this
Release shall be and remain in effect as full and complete general releases to
the extent set forth herein, notwithstanding discovery or existence of any such
additional or different facts.

D. Additionally, nothing in this Release shall prohibit or restrict the Employee
from: (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal or state regulatory or law enforcement agency
or legislative body, any self-regulatory organization, or the Employer Group’s
Legal or Compliance Departments; or (iii) testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of the
Sarbanes-Oxley Act of 2002, any federal, state or municipal law relating to
fraud or any rule or regulation of any self-regulatory organization. This
Release is also not intended to preclude the Employee from: (1) enforcing the
terms of this Release; (2) challenging the validity of this Release; or
(3) filing a charge or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”) or the
National Labor Relations Board.

E. This Release shall not impact the EEOC’s rights, responsibilities or
abilities to carry out its public duties and shall not impede the Employee’s
participation in EEOC

 

4



--------------------------------------------------------------------------------

procedures and processes, except insofar as it precludes the Employee from
recovering any additional monies from the Company or any of the other Releasees.
To the extent permitted by applicable law, the Employee agrees to waive his
right to any monetary or equitable recovery should any federal, state or local
administrative agency pursue any claims on his behalf arising out of or related
to his employment with and/or separation from employment with the Company and
promises not to seek or accept any award, settlement or other monetary or
equitable relief from any source or proceeding brought by any person or
governmental entity or agency on his behalf or on behalf of any class or which
he is a member with respect to any of the claims he has waived.

F. Except for (i) any criminal act or act of willful misconduct by the Employee
and (ii) the obligations of the Employee under this Agreement, the Company, on
behalf of itself, its affiliates and each of its and their respective attorneys
and assigns, hereby irrevocably releases and forever discharges the Employee and
his successors and assigns (hereinafter collectively referred to as “the
Employee Releasees”), from any and all known or unknown liabilities, debts,
obligations, causes of action, demands, covenants, contracts, liens,
controversies and any other claim of whatsoever kind or nature which have or
could be asserted against the Employee Releasees arising out of or related to:
the Employee’s service as an officer or employee or director of the Company
and/or any of the other Releasees, employment with and/or separation from
employment with the Company and or any of the other Releasees, and/or any other
occurrence up to and including the date of this Agreement. Each of the Company
and the Parent agrees that it will not commence any action or proceeding of any
nature whatsoever, and that it will not seek or be entitled to any award of
equitable or monetary relief in any action or proceeding brought on its behalf,
in either case to the extent that it arises out of the matters released by the
Company under this Agreement, and the Employee shall be entitled to recover from
the Company all costs incurred, including attorneys’ fees, in defending against
any such action or proceeding.

G. Each party acknowledges that nothing in this Agreement shall constitute an
admission by the other party of any wrongdoing or liability.

H. The parties have executed this Release with full knowledge of any and all
rights they may have, and they hereby assume risk of any mistakes in fact in
connection with the true facts involved, or with regard to any additional or
different facts which are now unknown to them.

 

3. APPLICABLE DISCLOSURES AND COOPERATION

The Employee acknowledges that, prior to the date hereof, he has disclosed to
the Company or the Employer Group, in accordance with applicable policies and
procedures, any and all information relevant to any investigation of Company or
Employer Group business practices conducted by any government agency or to any
existing, threatened or anticipated litigation involving the Company or the
Employer Group, whether administrative, civil or criminal in nature, and that he
is otherwise unaware of any wrongdoing committed by any current or former
employees of the Company or the Employer Group that has not been disclosed. The
Employee further agrees to use his best efforts to cooperate fully with the
Company or the Employer Group, for no additional consideration, in connection
with any matter arising out of or

 

5



--------------------------------------------------------------------------------

related to his employment including, but not limited to, any existing or future
litigation involving the Company or the Employer Group, whether administrative,
civil or criminal in nature, in which and to the extent the Company or the
Employer Group reasonably deems the Employee’s cooperation necessary. The
Company will reimburse the Employee for his reasonable out-of-pocket expenses
(including, without limitation travel, telephone and courier expenses and
reasonable fees and expenses of counsel) reasonably incurred in complying with
this Section 3. The Employee also hereby resigns all offices and/or Board
memberships with the Company or its affiliates, effective as of the Expiration
Date.

 

4. CONFIDENTIALITY

During the course of Employee’s employment with the Company, the Employee
acknowledges that he has acquired (and will acquire) certain confidential and
proprietary information regarding the Releasees, including without limitation,
trade secrets, business strategies and operations, customer lists,
manufacturers, material suppliers, financial information, personnel information,
legal advice and counsel obtained from counsel, information regarding
litigation, actual, pending or threatened, research and development, identities
and habits of employees and agents and business relationships. The Employee
shall keep secret and retain in the strictest confidence all such confidential,
proprietary and non-public matters, tangible or intangible, of or related to
Releasees and shall not use, divulge or disclose them, directly or indirectly,
to any person, entity or any federal, state or local agency or authority, except
as may be required by law; provided that in the event disclosure is sought as a
result of any subpoena or other legal process initiated against the Employee,
the Employee shall immediately give the Company written notice thereof in order
to afford the Company an opportunity to contest such disclosure.

The Employee represents and agrees that he has returned to the Company all
confidential, proprietary and non-public materials, or any other property of the
Company or the Employer Group, in his possession including, but not limited to,
Company furniture and fixtures, and Company-issued computers, laptops and
phones. If the Employee has used his personal equipment for Company business,
Employee agrees that he will, as of the Expiration Date, delete and purge all
Company or Employer Group information from his personal computer equipment,
except to the extent such information relates to pending legal matters of which
the Employee has been advised.

The Company agrees that the press release it will issue regarding Employee’s
resignation shall, as it relates to Employee, be in the form attached hereto as
Exhibit A. The Employee acknowledges and agrees that the existence and the
content of this Release, as well as the existence, amount or nature of any
Severance Benefits received by the Employee in connection with this Release, are
confidential and shall be kept confidential and not revealed to any third person
except the Employee’s spouse, attorney, accountant, tax preparer, federal and
state taxing authorities or as required by law. The Employee agrees that in the
event any of the persons identified in the preceding sentence are made aware of
the existence of this Release and/or any of its terms, the Employee will inform
them of the confidential nature of this Release and require them to agree not to
disclose the existence or the content of this Release to any other person or
entity, and the Employee shall be responsible for the breach of this Release by
any such person.

 

6



--------------------------------------------------------------------------------

The Employee further reaffirms his confidentiality obligations under or pursuant
to any confidentiality agreements that the Employee signed with the Company or
the Employer Group.

The Employee acknowledges that the Employer Group is a reporting company under
the Securities Exchange Act of 1934 and may be required to make disclosure of
the terms of this Release and the Agreement.

 

5. NONDISPARAGEMENT; NONSOLICITATION

The Employee agrees not to engage in any act, or make any statement (verbally or
in writing) that is intended, or may reasonably be expected to harm the
business, interests, operations, prospects, reputation or goodwill of the
Company and its parent, subsidiaries or affiliates, including, without
limitation, making public or private derogatory comments about the character or
ability of the Company or the Employer Group or any of their respective
directors, officers, employees, agents or representatives.

The Employee reaffirms his obligations pursuant to Paragraphs 9 and 10 of the
Agreement. The Company agrees not to make any public or private disparaging or
negative comment to any person or entity regarding the Employee or the
circumstances surrounding the Employee’s resignation from the Company.

 

6. BINDING EFFECT

This Release is binding on the Employee’s heirs and personal representative and
on the successors and assigns of the Company.

 

7. GOVERNING LAW

This Release shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California, without regard to conflicts of law
principles thereof.

 

8. REMEDY FOR BREACH AND MODIFICATION

Each party acknowledges that the provisions of this Release are reasonable and
necessary for the protection of the other party and the other Releasees and that
the other party and the other Releasees may be irrevocably damaged if these
provisions are not specifically enforced. Accordingly, each party agrees that,
in addition to any other relief or remedies available to the other party, each
party shall be entitled to seek and obtain an appropriate injunction or other
equitable remedy for the purposes of restraining the other party from any actual
or threatened breach of or otherwise enforcing these provisions and no bond or
security will be required in connection therewith unless such party fails to
demonstrate to an appropriate court having jurisdiction that it has a likelihood
of success on the merits. Furthermore, in addition to any other relief or
remedies available to the Company, in the event that the Employee breaches any
provisions of this Release or the Agreement, the Company shall immediately cease
any further

 

7



--------------------------------------------------------------------------------

payments or benefits under the Agreement and the Employee shall promptly return
to the Company any payments or benefits provided under the Agreement prior to
the breach.

 

9. SEVERABILITY

If any provision of this Release is deemed invalid or unenforceable by a court
of competent jurisdiction, such provision shall be deemed modified and limited
to the extent necessary to make it valid and enforceable. The remainder of this
Release shall continue in full force and effect.

 

10. COUNTERPARTS

This Release may be executed in two or more counterparts, each of which shall be
considered an original, but all of which together shall constitute the same
instrument.

 

11. ENTIRE AGREEMENT

Except as provided in this Release, the Employee acknowledges that this Release
sets forth the entire agreement between the Employee and the Company, and fully
supercedes any and all prior agreements or understandings between the Employee
and the Company, if any, pertaining to the subject matter hereof.

 

12. JURISDICTION

Any action or proceeding seeking to enforce any provision of, or based on any
rights arising out of, this Release may be brought against either of the parties
in the courts of the State of California, or if it has or can acquire
jurisdiction, the United States District Court for the Central District of
California, and each of the parties hereby consents to the jurisdiction of such
courts (and the appropriate appellate courts) in any such action or proceeding
and waives any objection to venue laid therein. Process in any action or
proceeding referred to in the preceding sentence may be served on either party
anywhere in the world, whether within or without the State of California.

 

13. OPPORTUNITY FOR REVIEW/REVOCATION

The Employee represents and agrees that he:

 

  a. has reviewed all aspects of this Release;

  b. has carefully read and fully understands all of the provisions of this
Release;

  c. understands that in agreeing to this document, he is releasing the Company
from any and all claims that he may have against the Company;

  d. knowingly and voluntarily agrees to all terms set forth in this Release;

  e. was advised and hereby is advised in writing to consider the terms of this
Release and that he was advised to consult with an attorney of his choice and at
his own expense prior to executing the Release;

  f. has not relied on any representation or statement not set forth in this
Release;

 

8



--------------------------------------------------------------------------------

  g. has a full twenty-one (21) days from the date of acknowledged receipt of
this Release to consider whether he will execute this Release;

  h. has a full seven (7) days following the execution of this Release to revoke
this Release by notifying the SVP and General Counsel of Parent in writing of
the revocation, and has been and hereby is advised in writing that this Release
shall not become effective or enforceable until the revocation period has
expired;

  i. understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et. Seq.) that may arise after the date
this Release is executed are not waived; and

  j. has signed this Release voluntarily and entirely of his own free will.

[the remainder of this page has been intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and the Company have each signed this Release
as of the date first set forth above.

DAVID SABIN

/s/ David Sabin

Dated: September 12, 2012

THE COMPANY:

COCALO, INC.

By:   /s/ Raphael Benaroya

Title: Chairman

Dated: September 12, 2012

KIDS LINE, LLC

By:   /s/ Raphael Benaroya

Title: Chairman

Dated: September 12, 2012

 

10



--------------------------------------------------------------------------------

Exhibit A

The Company also announced the resignation of David C. Sabin as President of
Kids Line and CoCaLo to explore other opportunities. Mr. Sabin held the position
of President of Kids Line since January 2010 and CoCaLo since September 2010.

Mr. Benaroya stated, “On behalf of the Board, I thank David for his
contributions to the Company. David served the Company during a period of
transition and we appreciate his efforts on our behalf. We wish him well in his
future endeavors.”

 

11